 



Exhibit 10(iii)(A)(15)
Amendment to Executive Special Benefit Agreement
               WHEREAS, Philippe Krakowsky (“Executive”) and The Interpublic
Group of Companies, Inc. (“Interpublic”) are parties to an Executive Special
Benefit Agreement dated February 1, 2002 (the “ESBA”); and
               WHEREAS, the ESBA provides for payments that are or might be
treated as deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”);
               WHEREAS, Executive and Interpublic wish to avoid causing the ESBA
or any payment made thereunder to violate any applicable requirement of 409A of
the Code; and
               WHEREAS, Executive and Interpublic wish to amend the ESBA to
provide certain protections following a change of control;
               NOW, THEREFORE, the ESBA is hereby amended and clarified,
effective January 1, 2007, as follows:

1.   Incorporation by Reference. All provisions of the ESBA are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that (a) such provisions are expressly modified by the
provisions of this Amendment or (b) paragraph 9, below, requires such provisions
to be modified. When the initial letter or letters of any word or phrase in this
Amendment are capitalized, and such word or phrase is not defined in this
Amendment, such word or phrase shall have the meaning set forth in the ESBA,
unless the context clearly indicates that a different meaning is intended.   2.
  Meaning of “Corporation”. References in the ESBA to the term “Corporation”
shall include Interpublic and the corporations and the other entities that are
required to be combined with Interpublic as a single employer under Section
414(b) or (c) of the Code (each such entity being a “subsidiary”).   3.   Last
Day of Employment.

  a.   Except as provided in subparagraph b, below, references in the ESBA to
Executive’s last day of employment, the date on which Executive shall cease to
be in the employ of the Corporation, and similar terms relating to the date on

 



--------------------------------------------------------------------------------



 



      which Executive’s employment with the Corporation terminates shall mean
the date of Executive’s Termination of Employment (as defined in Article III of
the ESBA, as amended).     b.   Notwithstanding the general rule prescribed by
subparagraph a, above, if Executive’s employment with the Corporation terminates
under circumstances that entitle him to receive Severance Pay (as defined in
Article III of the ESBA, as amended), the amount of his benefit under the ESBA
(but not the time or form of payment of such benefit) shall be determined as if
Executive had continued in the employ of the Corporation continuously through
his Severance Completion Date (as defined in Article III of the ESBA, as
amended).

4.   Delay of Payment to Specified Employee. Sections 1.04, 1.05, and 2.02 of
the ESBA are hereby amended to provide that, notwithstanding any provision of
the ESBA to the contrary, if Interpublic determines that Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B) of the Code,
determined in accordance with Treas. Reg. § 1.409A-1(i)), the commencement of
payments required by Section 1.04, 1.05, or 2.02 of the ESBA shall be delayed
until the earlier of (x) the 15th day of the seventh calendar month that starts
after Executive’s last day of employment with the Corporation or (y) a date
determined by Interpublic that is within ninety (90) days after Executive’s
death. If the first payment to Executive pursuant to Section 1.04, 1.05, or 2.02
of the ESBA is delayed by the application of this paragraph 4, the first monthly
payment to Executive pursuant to Section 1.04, 1.05, or 2.02 of the ESBA shall
be increased by an amount equal to the sum of payments that would have been made
to Executive pursuant to such Section 1.04, 1.05, or 2.02 of the ESBA if such
payments had started on the 15th day of the first calendar month following
Executive’s last day of employment with the Corporation; provided that such
additional amount shall not include interest.   5.   Clarification of
Rules Relating to Payments After Death.

  a.   Section 1.06 of the ESBA is hereby clarified by adding the following
sentence at the end thereof:         “Interpublic shall make (or cause to be
made) the installment payments required by this Section 1.06 according to the
schedule that would have applied hereunder if Executive had survived, but
disregarding for this purpose any requirement to delay payment because of
Executive’s status as a ‘specified employee’ under Section 409A(a)(2)(B) of the
Code.”     b.   Section 2.03 of the ESBA is hereby amended to read in its
entirety as follows:              “2.03 If Executive dies after separating from
service with the Corporation but before receiving all of the payments

-2-



--------------------------------------------------------------------------------



 



      required by Section 2.02 hereof, any installments payable in accordance
with Section 2.02 that are not paid to Executive before his death shall be paid
to the executor of the will or the administrator of the estate of Executive,
according to the schedule that would have applied hereunder if Executive had
survived, but disregarding any requirement to delay payment because of
Executive’s status as a ‘specified employee’ under Section 409A(a)(2)(B) of
Code.”

6.   Change of Control. Effective January 1, 2007, the ESBA is amended by
inserting immediately after Article II a new Article III as set forth in
Exhibit A hereto, and renumbering the remaining provisions of the ESBA and all
cross-references accordingly.   7.   Acceleration of Payment. The Company shall
have discretion to accelerate payment of Executive’s benefit under the ESBA to
the extent that the Company determines, with the advice of outside counsel, is
permitted without causing a violation of the requirements of Section 409A of the
Code.   8.   Authority to Determine Payment Date. To the extent that any payment
under the ESBA may be made within a specified number of days on or after any
date or the occurrence of any event, the date of payment shall be determined by
Interpublic in its sole discretion, and not by Executive, his beneficiary, or
other individual.   9.   American Jobs Creation Act of 2004.

  a.   The ESBA, as amended hereby, shall be construed, administered, and
interpreted in accordance with (a) before January 1, 2008, a reasonable,
good-faith interpretation of Section 409A of the Code and Section 885 of the
American Jobs Creation Act of 2004 and all guidance of general applicability
issued thereunder (collectively the “AJCA”) and (b) after December 31, 2007, the
AJCA.     b.   Notwithstanding any provision of the ESBA in effect before the
amendments set forth herein, the ESBA has been administered since January 1,
2005 in compliance with a reasonable, good-faith interpretation of the AJCA.
Effective January 1, 2005 through December 31, 2006, the Company shall have
discretion to override the terms of the ESBA to the extent that the Company
determines is necessary or appropriate to comply with the AJCA.     c.   If
Interpublic or Executive determines that any provision of the ESBA, as amended
hereby, is or might be inconsistent with the requirements of the AJCA, the
parties shall attempt in good faith to agree on such amendments to the ESBA as
may be necessary or appropriate to avoid causing Executive to incur adverse tax
consequences under Section 409A of the Code. No provision of the ESBA shall be
interpreted or construed to transfer any liability for a

-3-



--------------------------------------------------------------------------------



 



      failure to comply with Section 409A of the Code from Executive or any
other individual to the Corporation or any of its affiliates.

10.   Section 6.01 of the ESBA (which shall be renumbered as Section 7.01) is
clarified by adding at the end thereof the phrase “without regard to any rule or
principle concerning conflicts or choice of law that might otherwise refer
construction or enforcement to the substantive law of another jurisdiction.”  
11.   Complete Statement. The ESBA, as amended hereby, is a complete statement
of Executive’s benefits and rights under the ESBA. The ESBA may be further
amended only pursuant to a written instrument executed by both Interpublic and
Executive.

               IN WITNESS WHEREOF, Interpublic, by its duly authorized officer,
and Executive have caused this Amendment to the ESBA to be executed.

                  The Interpublic Group of Companies, Inc.       Executive    
 
               
BY:
  /s/ Timothy A. Sompolski       /s/ Philippe Krakowsky    
 
               
 
  Timothy A. Sompolski
Executive Vice President,
Chief Human Resources Officer       Philippe Krakowsky    
 
               
DATE:
  September 12, 2007   DATE:   September 4, 2007    
 
 
 
     
 
   

-4-



--------------------------------------------------------------------------------



 



Exhibit A
Change of Control Provisions for ESBA
ARTICLE III
Change of Control
          3.01 Defined Terms. When the initial letter or letters of the
following words and phrases are capitalized in this Article III, such words and
phrases shall have the following meanings unless the context clearly indicates
that a different meaning is intended:
               (a) “Board of Directors” means the Board of Directors of
Interpublic.
               (b) “Cause” means:
               (i) A material breach by Executive of a provision in an
employment agreement with Interpublic or a subsidiary that, if capable of being
cured, has not been cured within fifteen (15) days after Executive receives
written notice from his employer of such breach;
               (ii) Misappropriation by Executive of funds or property of
Interpublic or a subsidiary;
               (iii) Any attempt by Executive to secure any personal profit
related to the business of Interpublic or a subsidiary that is not approved in
writing by the Board of Directors or by the person to whom Executive reports
directly;
               (iv) Fraud, material dishonesty, gross negligence, gross
malfeasance, or insubordination by Executive, or willful (A) failure by
Executive to follow the code of conduct of Interpublic or a subsidiary or
(B) misconduct by Executive in the performance of his duties as an employee of
Interpublic or a subsidiary, excluding in each case any act (or series of acts)
taken in good faith by Executive that does not (and in the aggregate do not)
cause material harm to Interpublic or a subsidiary;
               (v) Refusal or failure by Executive to attempt in good faith to
perform Executive’s duties as an employee or to follow a reasonable good-faith
direction of the Board of Directors or the person to whom Executive reports
directly that has not been cured within fifteen (15) days after Executive
receives written notice from his employer of such refusal or failure;

 



--------------------------------------------------------------------------------



 



               (vi) Commission by Executive, or a formal charge or indictment
alleging commission by Executive, of a felony or a crime involving dishonesty,
fraud, or moral turpitude; or
               (vii) Conduct by Executive that is clearly prohibited by the
policy of Interpublic or a subsidiary prohibiting discrimination or harassment
based on age, gender, race, religion, disability, national origin or any other
protected category.
               (c) “Change of Control” means —
               (i) subject to paragraphs (ii) and (iii), below, the first to
occur of the following events:
               (A) any person (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “1934 Act”)) becomes the beneficial
owner (within the meaning of Rule 13d-3 under the 1934 Act) of stock that,
together with other stock held by such person, possesses more than fifty percent
(50%) of the combined voting power of Interpublic’s then-outstanding stock;
               (B) any person (within the meaning of Sections 13(d) and 14(d) of
the 1934 Act) acquires (or has acquired during the twelve-month period ending on
the date of the most recent acquisition by such person) ownership of stock of
Interpublic possessing thirty percent (30%) or more of the combined voting power
of Interpublic’s then-outstanding stock;
               (C) any person (within the meaning of Sections 13(d) and 14(d) of
the 1934 Act) acquires (or has acquired during the twelve-month period ending on
the date of the most recent acquisition by such person) assets from Interpublic
that have a total gross fair market value equal to forty percent (40%) or more
of the total gross fair market value of all of the assets of Interpublic
immediately prior to such acquisition or acquisitions (where gross fair market
value is determined without regard to any associated liabilities); or

A-2



--------------------------------------------------------------------------------



 



               (D) during any twelve-month period, a majority of the members of
the Board of Directors is replaced by directors whose appointment or election is
not endorsed by a majority of the members of the Board of Directors before the
date of their appointment or election.
               (ii) A Change of Control shall not be deemed to occur by reason
of —
               (A) the acquisition of additional control of Interpublic by any
person or persons acting as a group that is considered to “effectively control”
Interpublic (within the meaning of guidance issued under Section 409A of the
Code) or
               (B) a transfer of assets to any entity controlled by the
shareholders of Interpublic immediately after such transfer, including a
transfer to (I) a shareholder of Interpublic (immediately before such transfer)
in exchange for or with respect to its stock; (II) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned (immediately
after such transfer) directly or indirectly by Interpublic; (III) a person or
persons acting as a group that owns (immediately after such transfer) directly
or indirectly fifty percent (50%) or more of the total value or voting power of
all outstanding stock of Interpublic; or (IV) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned (immediately after
such transfer) directly or indirectly by a person described in clause (III),
above.
               (iii) Notwithstanding any provision in this subsection (c) to the
contrary, a Change of Control shall not be deemed to have occurred unless the
relevant facts and circumstances give rise to a change in the ownership or
effective control of Interpublic, or in the ownership of a substantial portion
of the assets of Interpublic, within the meaning of guidance issued pursuant to
Section 409A(a)(2)(A)(v) of the Code.
               (d) “Code” means the Internal Revenue Code of 1986, as amended.
               (e) “Deferred Compensation Trust” means a trust established
pursuant to a trust agreement or other written instrument that (a) states that
the assets of such

A-3



--------------------------------------------------------------------------------



 



trust are subject to claims of creditors of Interpublic or a subsidiary (as the
case may be) in the event of its bankruptcy or insolvency, (b) states that such
trust shall be irrevocable until all claims for benefits under the plans,
programs, agreements, and other arrangements covered by such trust have been
satisfied, and (c) complies with the applicable provisions of Section 409A of
the Code.
               (f) “ESBA Interest Rate” means the average of the 10-year and
20-year U.S. Treasury yield curve annual rates (also known as “constant maturity
rates”) as of the last business day of the immediately preceding calendar year,
as published by the U.S. Department of Treasury’s Office of Debt Management.
               (g) “Good Reason.”
               (i) Executive shall be deemed to resign for Good Reason if and
only if (A) his Termination of Employment occurs within the two (2) year period
immediately following the date on which a Covered Action (as defined by
paragraph (ii), below) occurs and (B) the conditions specified by paragraphs
(ii) and (iii) of this Section 3.01(g)) are satisfied.
               (ii) Executive shall have Good Reason to resign from employment
with the Company only if at least one of the following circumstances (each a
“Covered Action”) occurs:
               (A) Interpublic or a subsidiary materially reduces Executive’s
annualized rate of base salary;
               (B) an action by Interpublic or a subsidiary results in a
material diminution of Executive’s authority, duties, or responsibilities;
               (C) an action by Interpublic or a subsidiary results in a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
Executive report to a corporate officer or employee instead of reporting
directly to the Board of Directors;

A-4



--------------------------------------------------------------------------------



 



               (D) Interpublic or a subsidiary materially diminishes the budget
over which the Executive retains authority;
               (E) Executive’s principal place of work is moved to a location
more than fifty (50) miles outside the city in which he is principally based,
unless (I) the relocation decision is made by Executive or (II) Executive is
notified in writing that Interpublic or Executive’s employer is seriously
considering such a relocation and Executive does not object in writing within
ten days after he receives such written notice; or
               (F) Interpublic or a subsidiary materially breaches an employment
agreement between Executive and his employer.
               (iii) Executive shall not have Good Reason to resign as a result
of a Covered Action unless—
               (A) within the ninety (90) day period immediately following the
date on which such Covered Action occurs, Executive notifies Interpublic in
writing that such Covered Action has occurred; and
               (B) such Covered Action is not remedied within the thirty day
(30) period immediately following the date on which Interpublic receives a
notice provided in accordance with subparagraph (A), above.
               (h) “Outside Auditor” means either (i) the outside auditor
retained by Interpublic in the last fiscal year ending before such Change of
Control or (ii) a national auditing firm acceptable to Executive.
               (i) “Qualifying Termination” means a termination of Executive’s
employment with the Corporation that —
               (i) occurs during the period that begins upon a Change of Control
and ends at 11:59:59 p.m. Eastern Time on the second anniversary of such Change
of Control, and

A-5



--------------------------------------------------------------------------------



 



               (ii) is initiated either (A) by Interpublic or a subsidiary for a
reason other than Cause or (B) by Executive for Good Reason.
               (j) “Severance Completion Date” means:
               (i) If Executive’s Termination of Employment occurs before a
Change of Control or after the second anniversary of such Change of Control:
               (A) If Executive is eligible to receive Severance Pay in
installments, the Severance Completion Date shall be the last day of the
calendar month that includes the end of the payroll period for which the last
installment of Executive’s Severance Pay (if any) is to be paid.
               (B) If Executive is not eligible to receive Severance Pay or
Executive’s Severance Pay is payable in a lump sum, the Severance Completion
Date shall be the date of Executive’s Termination of Employment.
               (ii) If Executive’s Termination of Employment occurs during the
period that begins upon a Change of Control and ends at 11:59:59 p.m. Eastern
Time on the second anniversary of such Change of Control:
               (A) If Executive is eligible to receive Severance Pay in
installments, the Severance Completion Date shall be the last day of the
calendar month that includes the end of the payroll period for which the last
installment of Executive’s Severance Pay is to be paid.
               (B) If Executive is eligible to receive Severance Pay in a lump
sum, the Severance Completion Date shall be the last day of the calendar month
that includes the last day of the period after Executive’s Termination of
Employment on which the amount of Executive’s Severance Pay is based. For
example, if Executive’s Termination of Employment occurs in October 2007 and
Executive receives a lump-sum severance payment equal to two times his annual
salary, his Severance Completion Date shall be October 31, 2009 (the last day of
the calendar month that includes the second anniversary of Executive’s
Termination of Employment).

A-6



--------------------------------------------------------------------------------



 



               (C) If Executive is not eligible to receive Severance Pay, the
Severance Completion Date shall be the date of Executive’s Termination of
Employment.
               (k) “Severance Pay” means a payment or payments made pursuant to
a severance plan or policy or an agreement or arrangement involving Interpublic
or a subsidiary upon or after Executive’s Termination of Employment as
compensation for (i) termination of Executive’s employment with the Corporation
by Interpublic or a subsidiary without Cause or (ii) Executive’s resignation
from the Corporation for Good Reason.
               (l) “Termination of Employment” means the Executive’s “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) with
the Corporation, as determined by Interpublic. For purposes of this Agreement:
               (i) If Executive is on a leave of absence and does not have a
statutory or contractual right to reemployment, he shall be deemed to have had a
Termination of Employment on the first date that is more than six months after
the commencement of such leave of absence. However, if the leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to last for a continuous period of six (6) months or more, and such
impairment causes executive to be unable to perform the duties of his position
of employment or any substantially similar position of employment, the preceding
sentence shall be deemed to refer to a twenty-nine (29) month period rather than
to a six (6) month period; and
               (ii) A sale of assets by Interpublic or a Subsidiary to an
unrelated buyer that results in Executive working for the buyer or one of its
affiliates shall not, by itself, constitute a Termination of Employment unless
Interpublic, with the buyer’s written consent, so provides in writing 60 or
fewer days before the closing of such sale.

A-7



--------------------------------------------------------------------------------



 



          3.02 Payments Following a Qualifying Termination. Subject to the
requirements of Section 3.05 hereof, if Executive’s employment terminates as a
result of a Qualifying Termination:
               (a) Interpublic shall pay or cause to be paid to Executive, in
lieu of any and all other payments and benefits under this Agreement, a lump-sum
cash amount equal to the present value of the series of payments described in
paragraph (i) or (ii), below, as applicable, at the time prescribed by
subsection (b), below.
               (i) If, as of December 31st of the calendar year in which the
Change of Control occurs, Executive’s age is 58, the series of payments shall
consist of monthly installments, each equal to one-twelfth of the annual amount
set forth in Section 1.04 hereof, starting as of the 15th day of the first
calendar month following the later of (A) Executive’s Termination of Employment
or (B) Executive’s 60th birthday, and continuing in equal monthly installments
for fifteen (15) years thereafter.
               (ii) If, as of December 31st of the calendar year in which the
Change of Control occurs, Executive’s age will be less than 58, the series of
payments shall be the series of installments required by Section 1.05 or 2.01,
whichever applies, starting on the 15th day of the first calendar month
following Executive’s Termination of Employment.
Such present value shall be determined as of the date as of which payment is
made, based on the ESBA Interest Rate.
               (b) Except as provided in paragraphs (i) and (ii), below,
Interpublic shall pay or cause to be paid the lump-sum amount required by
subsection (a), above, within thirty (30) days after Executive’s Termination of
Employment.
               (i) If Interpublic determines that Executive is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code,
determined in accordance with Treas. Reg. § 1.409A-1(i)), payment of the
lump-sum amount required by subsection (a), above, shall not be made before the
first day of the seventh month after such Termination of Employment. If this
subsection (b) prescribes an earlier payment

A-8



--------------------------------------------------------------------------------



 



date, the lump-sum payment shall be made on Interpublic’s first pay date for the
seventh month after the date of Executive’s Termination of Employment.
               (ii) 2007 Transition Rule. If, under the terms of the ESBA in
effect as of December 31, 2006, payment of Executive’s ESBA benefit was
scheduled to begin before January 1, 2008, payment of the Executive’s ESBA
benefit shall begin at the time prescribed by the terms of the ESBA in effect as
of December 31, 2006. If (A) the preceding sentence does not apply and (B) this
Agreement (as amended after December 31, 2006) prescribes that payment of the
ESBA benefit should begin before January 1, 2008, payment of such benefit shall
begin on Interpublic’s first semi-monthly pay date for January 2008.
               (c) If Executive dies after his employment with the Corporation
terminates, but before the lump-sum payment required by subsection (a), above,
is made, Interpublic shall pay or cause to be paid such lump-sum amount to such
beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.07 hereof or, in the absence of such designation, to the executor of
Executive’s will or the Administrator of Executive’s estate. The lump-sum
payment required by this subsection (c) shall be paid as soon as practicable,
and no more than ninety (90) days, after Executive’s death.
          3.03 Contributions to Deferred Compensation Trust.
               (a) Before a Change of Control occurs, Interpublic shall
contribute, or cause to be contributed, to a Deferred Compensation Trust cash in
an amount that an Outside Auditor engaged by Interpublic at Interpublic’s
expense concludes, in its best judgment (considering the information available
to such Outside Auditor at the time of the calculation and time constraints on
completing the calculation), is equal to the present value of the benefit that
that Executive would be entitled to receive under the terms of this Agreement if
his employment with the Corporation were terminated by reason of a Qualifying
Termination immediately after the Change of Control.

A-9



--------------------------------------------------------------------------------



 



               (b) The Outside Auditor’s calculation of the amount to be
contributed to the Deferred Compensation Trust shall be based on the following
assumptions:
               (i) The assumed annual rate of return and discount rate shall be
ESBA Interest Rate, and
               (ii) Payment of the benefit described in subsection (a), above,
will be due within thirty (30) days after the Change of Control.
               (c) Provided that the Outside Auditor’s calculation of the amount
to be contributed to the Deferred Compensation Trust is reasonable based on the
information available to the Outside Auditor at the time of such calculation
(and considering any time constraints on completing such calculation), the
Outside Auditor’s calculation shall be conclusive and binding.
          3.04 No Reduction in Benefits. If (a) as of December 31st of the year
in which a Change of Control occurs, Executive’s age is 58, and (b) after such
Change of Control, (i) Interpublic terminates Executive’s employment without
Cause or (ii) Executive resigns for Good Reason, the amount of the monthly
benefit payable to Executive under this Agreement shall be the annual amount set
forth in Section 1.04. Subject to any delay required as a result of Executive
being a “specified employee” (within the meaning of Section 409A(a)(2)(B) of the
Code, determined in accordance with Treas. Reg. § 1.409A-1(i)), such amount
shall be paid in equal monthly installments for fifteen (15) years, starting on
the 15th day of the first month that starts after the date of Executive’s
Termination of Employment.
          3.05 Forfeiture of Certain Parachute Payments.
               (a) Notwithstanding any provision in this Agreement to the
contrary, if subsection (b), below, applies, Executive shall forfeit amounts
payable to Executive under this Agreement to the extent an Outside Auditor
determines is necessary to ensure that Executive is not reasonably likely to
receive a “parachute payment” (as defined in Section 280G(b)(2) of the Code).

A-10



--------------------------------------------------------------------------------



 



               (b) This subsection (b) shall apply if —
               (i) any payment to be made under this Agreement is reasonably
likely to result in Executive receiving a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), and
               (ii) Executive’s forfeiture of payments due under this Agreement
would result in the aggregate after-tax amount that Executive would receive
being greater than the aggregate after-tax amount that Executive would receive
if there were no such forfeiture.
               (c) Interpublic shall engage, at Interpublic’s expense, an
Outside Auditor to determine (i) whether any amount shall be forfeited pursuant
to subsection (a), above, and (ii) the amount of any such forfeiture. The
Outside Auditor’s determination shall be conclusive and binding.

A-11